United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2214
Issued: February 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 8, 2007 merit decision concerning his entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of his
right leg, for which he received a schedule award.
FACTUAL HISTORY
The Office accepted that on May 26, 2004 appellant, then a 50-year-old mail carrier,
sustained a partial tear of his right knee medial meniscus due to stepping off an 18- to 24-inch
curb while delivering mail. On June 24, 2004 Dr. James S. Keene, an attending Board-certified
orthopedic surgeon, indicated that diagnostic testing showed that appellant had a partial tear of
his right medial meniscus. Dr. Keene stated that appellant’s right lateral meniscus was intact.

On February 7, 2005 Dr. Keene performed a partial medial meniscectomy on appellant’s
right knee. The procedure was authorized by the Office. On April 12, 2005 Dr. Keene stated
that examination of appellant’s right knee showed that his surgical incisions were well healed
and his skin demonstrated no erythema or effusion. Appellant’s right knee showed no effusion
or swelling, no joint line tenderness was present and his distal neurovascular examination was
normal. Dr. Keene stated: “The patient was given five percent permanent disability for his right
knee medial meniscectomy.”
On June 13, 2005 appellant filed a claim for a schedule award due to his accepted
employment injury. On February 24, 2006 Dr. Keene indicated that appellant had permanent
impairment of his right leg due to his partial medial meniscectomy, but he did not provide an
impairment rating. He determined that appellant reached maximum medical improvement on
June 1, 2005.1
On June 12, 2006 Dr. David H. Garelick, a Board-certified orthopedic surgeon who
served as an Office medical adviser, reviewed the medical evidence of record. He indicated that
appellant did not exhibit any sensory or range of motion deficits in his right knee. Dr. Garelick
determined that under Table 17-33 on page 546 of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001) appellant had a two
percent permanent impairment of his right leg due to his partial medial meniscectomy.
The Office accepted that on March 28, 2007 appellant sustained another partial tear of his
right medial meniscus due to stepping off a porch step while delivering mail.2 The Office
combined the files for appellant’s May 26, 2004 and March 28, 2007 injuries.
On May 2, 2007 Dr. Keene performed a partial medial meniscectomy on appellant’s right
knee.3 The procedure was authorized by the Office. On June 6, 2007 appellant filed a claim for
a schedule award. On June 14, 2007 Dr. Keene indicated that appellant did not have any
permanent impairment of his right knee due to sensory loss, limitation of motion, ankylosis,
muscle weakness or atrophy.4 He concluded that appellant had a five percent permanent
disability due to his partial medial meniscectomy. Dr. Keene determined that appellant reached
maximum medical improvement on June 14, 2007.

1

Dr. Keene indicated that appellant had 150 degrees of flexion and 0 degrees of flexion in his right knee.

2

On April 13, 2007 Dr. Kirkland Davis, an attending Board-certified orthopedic surgeon, stated that magnetic
resonance imaging scan testing obtained the day before showed a partial tear of appellant’s right medial meniscus
with an intact lateral meniscus.
3

Dr. Keene also debrided appellant’s right medial and lateral femoral condyles. He noted that appellant’s right
lateral meniscus was normal.
4

Dr. Keene indicated that appellant complained of occasional right knee pain, inability to kneel and some
difficulty with steps. He noted that appellant had 130 degrees of flexion and 0 degrees of extension. In another
June 14, 2007 report, Dr. Keene indicated that examination of appellant’s right knee revealed a well-healed scar
with no effusion or joint line tenderness. Appellant had 125 degrees of flexion and 0 degrees of extension and was
intact from and neurologic and vascular standpoint. Dr. Keene stated that appellant had a five percent permanent
disability.

2

On July 2, 2007 Dr. Garelick reviewed the medical evidence of record and discussed the
findings of Dr. Keene. He determined that under Table 17-33 on page 546 of the A.M.A.,
Guides appellant had a two percent permanent impairment of his right leg due to his partial
medial meniscectomy.
On August 8, 2007 the Office granted appellant a schedule award for a two percent
permanent impairment of his right leg. The award ran for 5.76 weeks from June 14 to
July 24, 2007.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.7
ANALYSIS
The Office accepted that on May 26, 2004 appellant sustained a partial tear of his right
medial meniscus due to stepping off an 18- to 24-inch curb while delivering mail. On
February 7, 2005 Dr. Keene, an attending Board-certified orthopedic surgeon, performed a
partial medial meniscectomy on appellant’s right knee. The Office accepted that on March 28,
2007 appellant sustained another partial tear of his right medial meniscus due to stepping off a
porch step while delivering mail. On May 2, 2007 Dr. Keene performed a partial medial
meniscectomy on appellant’s right knee. In an August 8, 2007 award of compensation, the
Office granted appellant a schedule award for a two percent permanent impairment of his right
leg.
The Board finds that the Office properly relied on the opinion of Dr. Garelick, a Boardcertified orthopedic surgeon who served as an Office medical adviser, in determining that
appellant had a two percent permanent impairment of his right leg. On July 2, 2007 Dr. Garelick
properly determined that under Table 17-33 on page 546 of the A.M.A., Guides appellant had a
two percent permanent impairment of his right leg due to his May 2, 2007 partial medial
meniscectomy.8 There is no indication in the record that appellant’s right knee condition would
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

See A.M.A., Guides 546, Tables 17-33. The fact that appellant also underwent a right partial medial
meniscectomy on February 7, 2005 would not entitle him to a higher impairment rating under the relevant standards
of the A.M.A., Guides. See id.

3

warrant additional impairment ratings for muscles weakness, limited motion or sensory loss
related to peripheral nerves.9
On June 14, 2007 Dr. Keene indicated that appellant had a five percent permanent
disability due to his partial medial meniscectomy. However, a five percent impairment rating for
appellant’s right leg is not supported by Table 17-33 or any other portion of the A.M.A., Guides.
The opinion of Dr. Keene is of diminished probative value in that he failed to provide an
explanation of how his assessment of permanent impairment was derived in accordance with the
standards adopted by the Office and approved by the Board as appropriate for evaluating
schedule losses.10
As the report of Dr. Garelick provided the only evaluation which conformed with the
A.M.A., Guides, it constitutes the weight of the medical evidence.11 Therefore, the Office
properly granted appellant a schedule award for a two percent permanent impairment of his right
leg.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a two percent permanent impairment of his right leg, for which he received a schedule
award.

9

See A.M.A., Guides at 532, 537, 552, Tables 17-8, 17-10 and 17-32. Although appellant complained of some
right knee pain and other deficits, Dr. Keene reported normal examination findings with respect to sensation,
strength and motion. Even if strength and motion impairments were found under the relevant standards they could
not be combined with a diagnosis-based impairment such as that derived from the performance of a partial medial
meniscectomy. See id. at 526, Table 17-2.
10

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).
11

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 8, 2007 decision is affirmed.
Issued: February 6, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

